Title: To James Madison from Francois de Navoni, 7 August 1807
From: Navoni, Francois de
To: Madison, James



Monsieur
Cagliari le 7. Aoûst 1807.

Je me suis fait un devoir de lui humilier plusieurs Depeches par diferentes occasions de Battiments Americains qui ont chargé içi de notre bon Sel, donc mon dernier Depeche etoit daté le 6. May passé que certainement lui sera parvenue, et pris en consideration tout ce que fidelement je lui ai reppresenté, dont je me flate d’en meriter quelque favorable determination a mon egard, et de même rendre content, considerant toujoûrs, que comme Consul general je suis en service depuis 1769: humblement reppresenté
J’ai egalement le plaisir de repetter a Monsieur que les Navires Marchands Americains frequentent içi, tant pour charger des expeditions selon l’endroit d’oû ils viennent, que ou ils vont, et comme cette Plaçe est neutre il est comode ala Navigation de faire une tele manœvre, et ils sont bien contents de mes soins et empressmets. pour le service.
Plusieurs egalement arrivent pour charger du sel pour l’amerique presques touts adressés a moi, par Messieurs les Consuls Appleton, Cathelan, Degan, Hijgens, Pulis, mes bons amis, et que je suis en correspondence, et de même les Consuls en Espagne, et en Afrique ou je cherche touts les moyens d’etablir quelque Commerce autant plus comme j’ai appris que le Sel de cette Ville a eû toute la preference en Amerique.
De Malte dernierement Monsieur Hijgins m’assura qu’il se flate bientot devoir dans la Mediterannèe le Commodor De Berron que certainement moi aussi j’aurais le plaisir delevoir, que dele servir, et traiter comme jusqu’apresent j’ai pratiqué, et que j’en ai deja fait mon raport par mes precedents Depeches.
Jusqu’au moment je n’ai aucun raport de Monsieur de Campbell Cany<>ni des autres Messieurs Dent, et Portir mes bons amis et certainement ne menqueront pas de mouiller içi, tant pour la commodité des  provisions, que pour les accueils, autantplus de la Cour, que je puis attester que S. M. Sarde vraiment se declará attaché pour la Nation, et cherche bien souvent de leur partager touts les accueils, comme autre fois je l’ai reppresenté a Monsieur.
Par le moyen des Capitaines qui sont partis d’içi avec des chargements de Sel pour Philadelphie, Bosthon, Baltimor & Neuweripost, et plusieurs autres endroits de l’Amerique, je me suis engagé de faire des invitations a Messieurs les Negociants tant a l’egard du bon Sel, que pour etablir quelque commerce avec la Sardaigne.
Depuis quelques tems j’avais humilié mes humbles remerciments au Puissant Gouvernement pour la graçe partagèe a cette Demoiselle Porcile qui fut otèe de l’esclavage de Tunis, maintenent les bons offices de Monsr. Eiton, que continuellement en parle la Sardaigne, et aussi Mademoiselle ne cesse de rendre les graces aux americains, elle plusieurs fois me chargea de repetter les remerciments que d’implorer dans le même tems la clemence du Gouvernement, delui procurer de la Regence de Tunis, quelque indemnisation de tout ce qui l’ont pris pendent qu’elle fut faite esclave, e mon cotè je reppresente ses vœux a Monsieur, et Monsieur jugera le plus convenable a tel objet.
Les Corsaires que nous avons dans la Mediterannée, comme aussi les Fregates et Briks Anglais qu’ils sont partout, ne font qu’arreter des Battiments de toute Nation et de les conduire a Malte pour les juger, comm’elle aura des raports des autres Consuls Americains, et principalement de celui de Malte  J’observe a mon foible sentiment que semblables operations sont contraires presques a touts les droits,  plusieurs Capitaines Americains se fachent de semblables inconvenients, et il m’ont chargè d’en informer a Monsieur.
Nous sommes les plus trenquilles et heureux dans les presentes circonstances, graçes au tout Puissant nous avons eû une bonne recolte en Bles, et la presençe de S. M. Sarde fait beaucoup, et nous aurions besoin d’une Paix solide, et etablir le calme et la trenquilité.
Je la prie, si je puis le meriter, d’humilier mes sinceres hommages a Monseigneur le Premier Presidant, et que je me racommende a Sa Puissante Clemence, de vouloir determiner a mon egard comme jugera le plus convenable, ayant a Cœur mes longs Services.
Je desire des occasions plus frequentes a donner des preuves de mon service, que de m’honnorer des ordres, et Commendements et avec le plus humble respect et devoüement Je Suis. Monsieur Le Trés Humble Le Trés obéissant & Trés fidel Serviteur

Comt François NavoniAgent


